Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/193,770 PAPERBOARD SHIPPING RISER filed on 11/16/2018.  Claims 1-12 and 14-31 are allowed.  

Election/Restrictions
Claims 1 and 18 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/19/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-11, 14-16 and 29-31, directed to an invention/species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
The following is a listing of the claims intended to replace the claims filed 5/2/2022.  

1.         (Currently amended) A shipping riser comprising: 
a structure having:
            a central laminated structure;
            a pair of middle laminated structures positioned on and secured to opposite sides of the central laminated structure; [[and]]
            a pair of outer laminated structures positioned on and secured to opposite sides of the pair of middle laminated structures to form a solid laminated structure; and 
            a plurality of first slots extending through the solid laminated structure in a direction perpendicular to a longitudinal axis thereof; 
            wherein the plurality of laminated structures interlock with each other by way of the slots to form a collapsible support.
 
2.         (Original) The shipping riser of claim 1, wherein the pair of middle laminated structures are disposed symmetrically about the central laminated structure.
 
3.         (Original) The shipping riser of claim 2, wherein the pair of outer laminated structures are disposed symmetrically about the central laminated structure.
 
4.         (Original) The shipping riser of claim 1, wherein the central laminated structure includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
5.         (Original) The shipping riser of claim 4, wherein each of the pair of middle laminated structures includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
6.         (Previously Presented) The shipping riser of claim 4 wherein each of the pair of middle laminated structures includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
7.         (Previously Presented) The shipping riser of claim 3, wherein the central laminated structure includes individual layers of corrugated cardboard.
 
8.         (withdrawn) The shipping riser of claim 7, wherein each of the pair of middle laminated structures includes individual layers of honeycomb cardboard.
 
9.         (withdrawn) The shipping riser of claim 8, wherein each of the pair of outer laminated structures includes individual layers of corrugated cardboard.
 
10.       (withdrawn) The shipping riser of claim 9, wherein the individual layers of corrugated cardboard include double walled cardboard with high density corrugation.
 
11.       (withdrawn) The shipping riser of claim 10, further comprising a plurality of slots extending through the engineered structure in a direction perpendicular to a longitudinal axis thereof.
 
12.       (Previously Presented) The shipping riser of claim 6, wherein pair of outer laminated structures and the central laminated structure have a higher load bearing rating than the pair of middle laminated structures.
 
13.       (Cancelled) 
 
14.       (withdrawn) The shipping riser of claim 1, further comprising a pair of end blocks positioned at opposite ends of the central laminated structure and the pair of middle laminated structures.
 
 
15.       (withdrawn) The shipping riser of claim 14, wherein the pair of end blocks are positioned along inner surfaces of the pair of outer laminated structures.
 
16.       (withdrawn) The shipping riser of claim 15, wherein each of the pair of end blocks is a densely constructed corrugated cardboard or fibrous based materials and secured to the engineering structure using an adhesive.
 
17.       (Previously Presented) The shipping riser of claim 1, wherein the central laminated structure, the pair of middle laminated structures, and the pair of outer laminated structures all have the same size and shape.
 
18.       (Currently amended) A shipping riser assembly comprising: 
a central laminated section;
a pair of middle laminated sections positioned on opposite sides of and secured to the central laminated layer;
a pair of outer laminated sections positioned on opposite sides of and secured to the pair of middle laminated sections to provide a first laminated structure; [[and]]
a plurality of first slots extending through the first laminated structure in a direction perpendicular to a longitudinal axis thereof[[.]] ; and
a second laminated structure of similarly shaped slots interlocking with the slots of the first laminated structure.
 
19.       (Original) The shipping riser assembly of claim 18, wherein the plurality of slots include a central slot and a pair of outer slots.
 
20.       (Original) The shipping riser assembly of claim 19, wherein the pair of outer slots are symmetric of a central plane extending through the first laminated structure.
 
21.       (Currently Amended) The shipping riser assembly of claim 20, further comprising [[a]] the second laminated structure having a plurality of second slots extending through a central laminated section, a pair of middle laminated sections, and a pair of outer laminated section, the plurality of second slots corresponding to the plurality of first slots.
 
22.       (Original) The shipping riser assembly of claim 21, wherein the central laminated section includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
23.       (Original) The shipping riser assembly of claim 22, wherein each of the pair of middle laminated sections includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
24.       (Previously Presented) The shipping riser assembly of claim 1, wherein each of the pair of middle laminated sections includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
 
25.       (Original) The shipping riser assembly of claim 24, wherein the central laminated section includes individual layers of corrugated cardboard.
 
26.       (Original) The shipping riser assembly of claim 25, wherein each of the pair of middle laminated sections includes individual layers of honeycomb cardboard.
 
27.       (Original) The shipping riser assembly of claim 26, wherein each of the pair of outer laminated sections includes individual layers of corrugated cardboard.
 
28.       (Original) The shipping riser assembly of claim 27, wherein the individual layers of corrugated cardboard include double walled cardboard with high density corrugation.
 
29.       (withdrawn) The shipping riser assembly of claim 18, further comprising a pair of end blocks positioned at opposite ends of the central laminated section and the pair of middle laminated sections of the first laminated structure.
 
30.       (withdrawn) The shipping riser of claim 29, wherein the pair of end blocks are positioned along inner surfaces of the pair of outer laminated sections.
 
31.       (withdrawn) The shipping riser of claim 30, wherein each of the pair of end blocks is a densely constructed corrugated cardboard or fibrous based materials and secured to the plurality of outer laminated sections using an adhesive.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach to form a solid laminated structure; and a plurality of first slots extending through the solid laminated structure in a direction perpendicular to a longitudinal axis thereof, wherein the plurality of laminated structures interlock with each other by way of the slots to form a collapsible support in combination with a shipping riser comprising: a structure having: a central laminated structure; a pair of middle laminated structures positioned on and secured to opposite sides of the central laminated structure; a pair of outer laminated structures positioned on and secured to opposite sides of the pair of middle laminated structures. Love does not teach an interlocking structure by slots.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/12/22